[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
In this appeal from the Employment Security Board of Review, the plaintiff failed to file a motion to correct the Board's findings of fact. P.B. Section 515 A. The filing of such motion CT Page 5766 is a condition precedent to pursue a challenge of the Board's findings. Calnan v. Administrator, Unemployment Compensation Act,43 Conn. App. 779, 783. Chavez v. Administrator, UnemploymentCompensation Act, 44 Conn. App. 105, 106.
The Employment Security Board of Review acted properly, legally, reasonably, within its discretion and in accordance with applicable law.
The plaintiff's appeal is dismissed.
SPALLONE, STATE TRIAL REFEREE.